                                                                                                                              Case 2:20-cv-01473-JCM-NJK Document 6
                                                                                                                                                                  4 Filed 08/24/20
                                                                                                                                                                          08/21/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada State No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant
                                                                                                                         6    Citibank, N.A.
                                                                                                                         7                           IN THE UNITED STATES DISTRICT COURT
                                                                                                                         8                                 FOR THE DISTRICT OF NEVADA
                                                                                                                         9    MARK CARLO;                                      CASE NO. 2:20-cv-01473-JCM-NJK
                                                                                                                         10                          Plaintiff,                 ORDER GRANTING STIPULATION TO
                                                                                                                                                                               ORDER
                                                                                                                                                                                EXTENDGRANTING
                                                                                                                                                                               STIPULATION   FORSTIPULATION
                                                                                                                                                                                       TIME AND    ORDER TO FOR
                                                                                                                                                                                                  DEFENDANT
                                                                                                                         11   v.                                               EXTEND  TIME
                                                                                                                                                                               DEFENDANT
                                                                                                                                                                                CITIBANK,    FOR DEFENDANT
                                                                                                                                                                                           CITIBANK,
                                                                                                                                                                                          NATIONAL      NATIONAL
                                                                                                                                                                                                      ASSOCIATION
                                                                                                                                                                               CITIBANK,
                                                                                                                                                                               ASSOCIATION
                                                                                                                                                                                TO RESPONDNATIONAL     ASSOCIATION
                                                                                                                                                                                             TOPLAINTIFF'S
                                                                                                                                                                                            TO   RESPOND   TO
                                                                                                                         12   CITIBANK, NATIONAL ASSOCIATION;                  TO RESPOND   TO  PLAINTIFF’S
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                               PLAINTIFF'S
                                                                                                                                                                                COMPLAINT COMPLAINT
                                                                                                                                                                               COMPLAINT
                                                                                                                         13                          Defendant.                          [Docket No. 4]
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                                    (First Request)
                                                                                                                         15

                                                                                                                         16          Plaintiff      Mark   Carlo   (“Plaintiff”)   and   Defendant   Citibank,   National

                                                                                                                         17   Association (“Citibank”)1 stipulate and agree that Citibank has up to and including

                                                                                                                         18   September 21, 2020 to respond to Plaintiff’s Complaint (ECF No. 1), to provide

                                                                                                                         19   additional time to investigate Plaintiff’s allegations and for Citibank to prepare a

                                                                                                                         20   response.

                                                                                                                         21   ///

                                                                                                                         22   ///

                                                                                                                         23   ///

                                                                                                                         24   ///

                                                                                                                         25   ///

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, Citibank is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40433958 v1
                                                                                                                              Case 2:20-cv-01473-JCM-NJK Document 6
                                                                                                                                                                  4 Filed 08/24/20
                                                                                                                                                                          08/21/20 Page 2 of 2



                                                                                                                         1           This is the first request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 21st day of August, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                             MITCHELL D. GLINER, ESQ.
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                         By: /s/ Mitchell D. Gliner
                                                                                                                              Joel E. Tasca, Esq.                           Mitchell D. Gliner, Esq.
                                                                                                                         7    Nevada Bar No. 14124                          Nevada Bar No. 3419
                                                                                                                              1980 Festival Plaza Drive, Suite 900          3017 W. Charleston Boulevard, #95
                                                                                                                         8    Las Vegas, Nevada 89135                       Las Vegas, Nevada 89102
                                                                                                                         9    Attorneys for Defendant                       Attorneys for Plaintiff Mark Carlo
                                                                                                                              Citibank, N.A.
                                                                                                                         10

                                                                                                                         11
                                                                                                                                                                      ORDER
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14
                                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                         15
                                                                                                                                                                      THE HONORABLE NANCY J. KOPPE
                                                                                                                         16                                           DATED: August 24, 2020
                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #40433958 v1
